DISMISS and Opinion Filed November 23, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00766-CV

                   ROBERT LYNN LLOYD, Appellant
                                V.
             GAIL PHILLIPS MIZER, STEPHEN MIZER, AND
                   STEPHEN JACK MIZER, Appellees

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-03228-2020

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Garcia
                             Opinion by Justice Garcia
      The Court questioned its jurisdiction over this appeal because there does not
appear to be a final judgment or other appealable order. We directed appellant to
file a letter brief addressing our concern with an opportunity for appellees to file a
response. Appellant has complied.
      Generally, this Court has jurisdiction over final judgments and certain
interlocutory orders as permitted by statute. See Lehmann v. Har–Con Corp., 39
S.W.3d 191, 195 (Tex. 2001); see also TEX. CIV. PRAC. & REM. CODE ANN. §
51.014(a) (listing appealable interlocutory orders). A final judgment is one that
disposes of all parties and claims. See Lehmann, 39 S.W.3d at 195.
        Gail Phillips Mizer sued appellant. Appellant filed counterclaims against Ms.
Mizer and third-party claims against Stephen Mizer and Stephen Jack Mizer. In his
notice of appeal, appellant states he is appealing “the final judgment rendered on
August 2, 2021.” The trial court signed two orders on August 2 – (1) granting Ms.
Mizer’s motion for summary judgment on appellant’s counterclaims1 and (2)
granting third-party defendant Stephen Mizer’s motion for summary judgment.
Although Stephen Mizer asserted a counterclaim for attorney’s fees, the trial court’s
order does not dispose of it. Thus, appellant’s third-party claims against Stephen
Jack Mizer and Stephen Mizer’s counterclaim for attorney’s fees remain pending.
        Appellant filed a letter brief wherein he acknowledged no final judgment has
been signed, noting that neither of the two orders appealed contained finality
language and that he would remove the “stumbling block” regarding Stephen Jack
Mizer “by the time the case is re-offered for appeal.” Because no final judgment has
been rendered, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P.
42.3(a).




                                                      /Dennise Garcia/
                                                      DENNISE GARCIA
                                                      JUSTICE

210766F.P05




    1
    Subsequently, Ms. Mizer filed a notice of nonsuit on all her claims against appellant. By order signed
on August 31, 2021, the trial court granted the nonsuit.
                                                  –2–
                               S
                         Court of Appeals
                  Fifth District of Texas at Dallas
                              JUDGMENT

ROBERT LYNN LLOYD, Appellant               On Appeal from the 471st Judicial
                                           District Court, Collin County, Texas
No. 05-21-00766-CV       V.                Trial Court Cause No. 471-03228-
                                           2020.
GAIL PHILLIPS MIZER, STEPHEN               Opinion delivered by Justice Garcia.
MIZER, AND STEPHEN JACK                    Justices Myers and Molberg
MIZER, Appellees                           participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees GAIL PHILLIPS MIZER, STEPHEN
MIZER, AND STEPHEN JACK MIZER recover their costs of this appeal from
appellant ROBERT LYNN LLOYD.


Judgment entered November 23, 2021




                                     –3–